DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8-10, 12, and 15-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Donazzi (US20070051450 et al.).
Regarding Claim 1, Donazzi discloses a strand sheathing system (“plant for the production of cables” FIG.3; [0121]) comprising:
A payoff device (“conductor supply unit” FIG.3 #201; [0122] and [00124]),
An extruder system (“extrusions section” FIG.3 #202 and “extruder apparatus” FIG.3 #110; [0124]) including an extruder head (FIG.3 #150; [0125]) configured to receive a cable (“conductor” FIG.3 #2) from the pay off device and deposit a sheathing material (“insulating layer” FIG.1-2 #4) to the cable,
And a cooling trough assembly including a first cooling trough (“cooling section” FIG.3 #203; [0128]) and a second cooling trough (“cooling section downstream” FIG.3 #219; [0144]).
Regarding Claim 2, Donazzi discloses the strand sheathing system of Claim 1, and further discloses a guide means (“any suitable device known in the art..e.g. rollers” [0149]) between the first cooling section and second cooling section.  Any rollers in the section between cooling section 203 and 219 would have to be mounted to a structure that would read on the broadly recited frame mechanically coupled between the cooling troughs, meeting the claim.
Regarding Claim 3, Donazzi discloses the strand sheathing system of Claim 2, and further discloses the system comprising one or more guide elements (“rollers” [0149]) to feed the cable from the first cooling trough to the second cooling trough.
Regarding Claim 4, Donazzi discloses the strand sheathing system of Claim 3, and further discloses the guide element comprises rollers [0149].
Regarding Claim 8, Donazzi discloses a cooling trough assembly including a first cooling trough (“cooling section” FIG.3 #203; [0128]), a second cooling trough (“cooling section downstream” FIG.3 #219; [0144]), and a guide assembly (“any suitable device known in the art..e.g. rollers” [0149]) between the first cooling section and second cooling section. Any rollers in the section between cooling section 203 and 219 would have to be mounted to a structure that would read on the broadly recited frame mechanically coupled between the cooling troughs, meeting the claim.
Regarding Claim 9, Donazzi discloses the cooling trough assembly of Claim 8, and further discloses the assembly comprising one or more guide elements (“rollers” [0149]) to feed the cable from the first cooling trough to the second cooling trough.
Regarding Claim 10, Donazzi discloses the cooling trough assembly of Claim 9, and further discloses the guide element comprises rollers [0149].
Regarding Claim 12, Donazzi discloses a method (“a plant for the production of cables” FIG.3; [0121]) for:
Positioning a cable on a payoff device (“apparatus for rolling a metal rod to the desired diameter for the cable conductor” FIG.3 #201; [0122]), 
Passing the cable through an extruder head of an extruder system and depositing a sheathing material about the cable as it passes through the extruder head (“common triple extruder head” FIG.3 #150; [0215]) to form a strand (“first extrusion section FIG.3 #202 comprises a first extruder apparatus FIG.3 #110, suitable to extrude insulating layer FIG.1-2 #4 on conductor supplied by conductor supply unit”; [0124]),
Passing the strand through a first cooling trough (“cooling section FIG.3 #203 through which the cable core 2a is passed”; [0144]),
Redirecting the strand to enter a second cooling trough (“advancement of the cable is reversed at the end of cooling section 203”; [0128]),
And passing the strand through a second cooling trough (“cooling section downstream” FIG.3 #219; [0144]).
Regarding Claim 15, Donazzi discloses the method of Claim 12, and further discloses when redirecting the strand to enter the second cooling trough, the strand is passed through a guide assembly (“advancement of cable is reversed at end of cooling section FIG.3 #203 by means of any suitable device in the art, e.g. by means of rollers” located between cooling troughs #203 and #219; [0149]).
Regarding Claims 16 and 17, Donazzi discloses the method of Claim 15, and further discloses the guide assembly comprising one or more guide elements, wherein the guide elements comprise one or more of rollers [0149].
Regarding Claim 18, Donazzi discloses an extruder system (“extrusions section” FIG.3 #202 and “extruder apparatus” FIG.3 #110; [0124]) comprising:
 An extruder head (FIG.3 #150; [0125]) configured to receive a cable (“conductor” FIG.3 #2) from the conductor supply unit and deposit a sheathing material (“insulating layer” FIG.1-2 #4) to the cable,
A cooling trough assembly including a first cooling trough (“cooling section” FIG.3 #203; [0128]) and a second cooling trough (“cooling section downstream” FIG.3 #219; [0144]),
And a guide assembly (“rollers” [0149]) operably linked to the first cooling trough and the second cooling trough wherein the first cooling trough, the second cooling trough, and the guide assembly are assembled in a U shape with the guide assemble between the first and second cooling trough redirects the cable from the first cooling trough to the second (FIGS.3-4 “layout of the manufacturing plant is U-shaped…advancement of the cable is reversed at the end of cooling section #203; [0149]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Donazzi (US20070051450 et al.) in view of Beta (GB2233123A).
Regarding Claim 5, Donazzi discloses the strand sheathing system of Claim 1, but fails to disclose a first water tank coupled to the first cooling trough. Beta teaches a strand sheathing system (Page 1, lines 1-3; Page 2, lines 13-17) comprising a first water tank (“top up reservoir” FIG.1 #25 with a water supply FIG.1 #26; Page 3, lines 16-22) coupled to a first cooling trough (“cooling vat” FIG.1 #10; Page 2, lines 15-17). Such a cooling system with a water tank provides the benefit of better control over the temperature of the cooling trough (Page 3, lines 16-22). Thus, prior the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to modify the product of Donazzi with the water tank taught by Beta.
Regarding Claim 11, Donazzi discloses the cooling trough assembly of Claim 8, but fails to disclose a first water tank coupled to the first cooling trough. Beta teaches a strand sheathing system (Page 1, lines 1-3; Page 2, lines 13-17) comprising a first water tank (“top up reservoir” FIG.1 #25 with a water supply FIG.1 #26; Page 3, lines 16-22) coupled to a first cooling trough (“cooling vat” FIG.1 #10; Page 2, lines 15-17). Such a cooling system with a water tank provides the benefit of better control over the temperature of the cooling trough (Page 3, lines 16-22). Thus, prior the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to modify the product of Donazzi with the water tank taught by Beta.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Donazzi (US20070051450 et al.) in view of Beta (GB2233123A) as applied to Claims 5 and 12 above, and further in view of Lang (US3646748A).
Regarding Claim 6, modified Donazzi discloses the strand sheathing system of Claim 1, but fails to disclose the greasing system. Lang teaches a strand sheathing system (FIG.3; Column 2, lines 20-40) that passes a cable (“multiple-wire strand” FIG.3 #2) through a greasing system (“pressure chamber” FIG.3 #5 with “grease retaining bushing” FIG.3 #7 and “circular die” FIG.3 #8; Column 2, lines 20-40) that applies grease (“corrosion inhibitor” Column 3, lines 37-40) to the cable before said cable enters the extrusion head (“die” FIG.3 #10). Such a greasing system provides the benefit of a stronger and longer lasting cable by allowing for the corrosion inhibitor to be applied to the cable prior the sheathing and excluding air and gas from between the greased cable and sheathing material (Column 2, lines 37-40; Column 1, lines 71-75). Thus, prior the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to modify the product of modified Donazzi with the greasing system taught by Lang.
Regarding Claim 13, Donazzi discloses the strand sheathing method of Claim 12, but fails to disclose the greasing step and system. Lang teaches a strand sheathing system (FIG.3; Column 2, lines 20-40) that passes a cable (“multiple-wire strand” FIG.3 #2) through a greasing system (“pressure chamber” FIG.3 #5 with “grease retaining bushing” FIG.3 #7 and “circular die” FIG.3 #8; Column 2, lines 20-40) that applies grease (“corrosion inhibitor” Column 3, lines 37-40) to the cable before said cable enters the extrusion head (“die” FIG.3 #10). Such a greasing system provides the benefit of a stronger and longer lasting cable by allowing for the corrosion inhibitor to be applied to the cable prior the sheathing, and excluding air and gas from between the greased cable and sheathing material (Column 2, lines 37-40; Column 1, lines 71-75). Thus, prior the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to modify the product of Donazzi with the greasing step and system taught by Lang.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Donazzi (US20070051450 et al.) in view of Beta (GB2233123A) and Lang (US3646748A), as applied to Claims 6 and 13 above, and further in view of Kyriakis (US4592881A).
Regarding Claim 7, modified Donazzi discloses the strand sheathing system of Claim 1 and further discloses a spool (“winding spool” FIG.3 #222; [0138]) configured to rotate the cable exiting the final cooling trough, but fails to disclose the system further comprising a winding machine. Kyriakis discloses a strand sheathing system (Fig.4; Column 2, lines 57-64) further comprising a winding machine (“wire take-up unit” FIG.4 #13; Column 2, lines 57-64 coupled to a “motor”; Column 3, lines 30-32) configured to rotate the wire around a spool exiting the cooling trough (“water cooling trough” FIG.4 #12; Column 2, lines 62-64). Such a winding machine provides the benefit of better control over the spool, thus resulting in more efficient winding of the strand exiting the system (Column 3, lines 26-23). Thus, prior the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to modify the product of modified Donazzi with the winding machine taught by Kyriakis.
Regarding Claim 14, modified Donazzi discloses the strand sheathing process of Claim 12 and further discloses a spool (“winding spool” FIG.3 #222; [0138]) configured to rotate the cable exiting the final cooling trough, but fails to disclose the system further comprising a winding machine. Kyriakis discloses a strand sheathing system (Fig.4; Column 2, lines 57-64) further comprising a winding machine (“wire take-up unit” FIG.4 #13; Column 2, lines 57-64 coupled to a “motor”; Column 3, lines 30-32) configured to rotate the wire around a spool exiting the cooling trough (“water cooling trough” FIG.4 #12; Column 2, lines 62-64). Such a winding machine provides the benefit of better control over the spool, thus resulting in more efficient winding of the strand exiting the system (Column 3, lines 26-23). Thus, prior the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to modify the product of modified Donazzi with the winding machine taught by Kyriakis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to ANNA PERKINS whose telephone number is (571)272-4823. The examiner can normally be reached Monday-Friday 8:30-5:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.J.P./Examiner, Art Unit 4183                   

/MARC C HOWELL/Primary Examiner, Art Unit 1774